Citation Nr: 1746485	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  09-20 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to June 1998.  Upon discharge from active duty, he was released to inactive duty of the U.S. Naval Reserves Personnel (other than fleet reserves).

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In February 2011, the Board denied service connection for chronic back strain.  The Veteran appealed the February 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2012, the parties filed a Joint Motion for Remand (Joint Motion).  By Order dated March 5, 2012, the Court granted the Joint Motion and the Board's February 2011 decision was vacated and remanded for action consistent with the terms of the Joint Motion.

In September 2012, the Board remanded this case for additional development including action to comply with the directives of the March 2012 Joint Motion.

The Board notes that the Veteran was represented before the Board by a private attorney at the time of the September 2012 remand.  However, during the processing of that remand the Veteran's representative withdrew, and a July 2016 letter from the RO to the Veteran explained: "We no longer have a record of you appointing a service organization or representative to assist you" and advised him that he could contact the RO for a listing of recognized Veterans Service Organizations and/or representative.  The Veteran has not appointed a new representative since that time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a chronic back disability due to an alleged back injury that occurred in 1997 or 1998 during active duty service when he fell down stairs with a fellow shipmate who lost his balance.  He has reportedly felt worsening intermittent back pain ever since.  He also asserts that the lifting of heavy ammunition in 1997 and 1998 while on active duty contributed to his chronic back disability.  The Veteran's June 1998 service separation examination report documents the Veteran's subjective complaints of daily back pain as of that time.  The Veteran currently has multiple diagnosed back disabilities, as confirmed by a November 2015 VA examination report.

The Board's September 2012 remand included discussion of the fact that "the only post-service records of private treatment and evaluation of the Veteran's back pain currently of record are dated in November 2002, from February to May 2003, and in February 2008, all of which pertain to evaluation and treatment of his 2002 and 2003 work-related back injuries."

During the processing of the September 2012 Board remand, the Veteran was afforded a new VA examination to address medical questions central to this claim in November 2015.  The November 2015 VA examination report with medical opinion includes a list of items noted by the examiner as providing significant information in this case.  Included in that list, the VA examiner noted a significant October 2001 medical report: "10/19/2001 Progress Note, 'CC: back pain', '... mild back pain stemming from an injury while in the service in 1996 (ground level fall down flight of stairs) ... exacerbated by bending forward, lifting objects, cold, and rain."

The referenced October 2001 medical report partially quoted by the VA examiner appears to be pertinent evidence in this case concerning the state of the health of the Veteran's back following service and prior to his post-service back injuries.  The referenced October 2001 medical report is evidence that does not appear to have been previously available for Board review in this matter.  At this time, the Board is unable to locate the referenced October 2001 medical report in the claims-file, and the Board is thus unable to review its complete contents and the contents of any accompanying medical records from this period between the Veteran's June 1998 separation from service and his 2002 post-service back injury.

The Board notes that the November 2015 VA examination report indicates that the examiner reviewed "vbms/vva, cprs assets" in the preparation of the report.  The reference to records in CPRS (Computerized Patient Records System) may be significant in explaining the situation, as it appears that the pertinent referenced medical record may have been reviewed by the examiner in CPRS.  Significantly, the Board does not have access to review records in CPRS.  The Supplemental Statement of the Case indicated that VA treatment records from May 2000 to June 2017 had been electronically reviewed.  These records need to be associated with the claims file in their entirety; only portions of VA treatment records over this period are in the virtual file. Any pertinent details and medical evaluation of the Veteran's back health in CPRS must be made available for the Board's review as they are constructively of record and may contain information pertinent to the claim at hand.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

If the referenced October 2001 medical report is not contained in CPRS, then the AOJ should take appropriate action to attempt to identify the source and location of this referenced evidence so that it (and any other pertinent records from the same source) may be made available for the Board's review in this matter.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate action to ensure that the Veteran's claims-file includes all pertinent treatment records concerning his back.  All outstanding medical records concerning treatment (including the October 19, 2001 "Progress Note" concerning "back pain" referenced in the November 2015 VA examination report) should be made available for review, including any records available in CPRS (a source of the Veteran's medical records identified in the November 2015 VA examination report).  In particular, all outstanding VA treatment records dated since 1998 should be associated with the virtual file.

If the AOJ determines that any indicated back treatment (such as the above-referenced October 2001 "Progress Note") was conducted outside of VA, appropriate steps should be taken to identify the source of any pertinent private medical records and make them available for review in the claims-file (including, if necessary, to contact the Veteran and then to assist the Veteran in obtaining any such records).

If any sought records are unavailable, the reason for their unavailability must be explained for the record.

2.  After completion of the above and any additional development the AOJ may deem necessary, the AOJ should review the expanded record and readjudicate the claim.  The Veteran (and his representative, if any) should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

